688 N.W.2d 89 (2004)
PEOPLE
v.
WARD.
126054.
Supreme Court of Michigan.
October 25, 2004.
SC: 126054. COA: 251677.
On order of the Court, the application for leave to appeal the March 11, 2004 order of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Stewart (Docket No. 124005) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. The motion for immediate consideration and peremptory reversal is also considered, and it is DENIED.